DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
the present invention comprising a power over fiber system to transmit feed light and data signal light through an optical fiber. The closest prior art, US 20080277565 A1 and US 7941022 B1, show similar system, which transmits signal light in a fiber core and transmits the feed light in fiber cladding. However, these closest prior art fail to disclose that the feed light propagates through a first transmission path being a core or a cladding, and the signal light propagates through a second transmission path being a cladding located on a periphery of the first transmission path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20010021062 A1
US 20150309249 A1
US 20070003288 A1
US 4217488 A
US 4298794 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        June 9, 2021